Citation Nr: 0518887	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  99-06 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for limitation of 
flexion of the right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for internal 
derangement and instability of the right knee (right knee 
instability), currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date prior to December 30, 
2004, for service connection for limitation of extension of 
the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to November 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1998 and subsequent rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, that denied the veteran's claims 
for higher ratings for his right knee limitation of flexion 
and instability, as well as to an effective date prior to 
December 30, 2004, for service connection for limitation of 
right knee extension.

When this matter was previously before the Board in December 
2000, the Board denied his claim for a schedular evaluation 
in excess 10 percent for his right knee disability.  As such, 
prior to the veteran's filing of a new claim for an increased 
rating in April 2002, his previous claim for a schedular 
evaluation in excess of 10 percent is no longer before the 
Board.

In the December 2000 decision, however, the Board remanded 
the extraschedular aspect of his increased rating claim; the 
Board also remanded an implicit claim seeking entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).

Thereafter, based on the veteran's April 2002 claim seeking 
an increased rating for his right knee disability, in a May 
2002 rating decision, the RO granted entitlement to separate 
10 percent evaluations for his limitation of right knee 
flexion and right knee instability, under Diagnostic Codes 
5260 and 5257, respectively, each effective August 10, 2001, 
based on the findings of an August 10, 2001, VA joints 
examination.  In that rating action, the RO also established 
the veteran's entitlement to a temporary total rating for his 
right knee disability from March 19 to April 30, 2002.

In compliance with the Board's remand instructions, in a May 
2002 rating decision, a copy of which was issued to the 
veteran as part of the June 2002 Supplemental Statement of 
the Case (SSOC), the RO determined that referral to the Under 
Secretary for Benefits or to the Director of the Compensation 
and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extraschedular rating, was not warranted.  
In that same rating decision, the RO also denied entitlement 
to a TDIU.  Because the veteran has not, to date, expressed 
disagreement with the RO's denial of his TDIU claim, this 
issue is not before the Board.

In a September 2002 rating decision, the RO granted an 
extension of the veteran's temporary total rating to April 
30, 2002.

When this case was again before the Board in December 2002, 
the Board determined that the veteran's claim required 
further development, and pursuant to the authority granted to 
the Board by 38 C.F.R. § 19.9(a)(2) (2002), directed that the 
Board itself conduct that development.  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R.§ 19.9(a)(2).  In light of the Federal Circuit's 
decision, in September 2003, the Board remanded the matter to 
the RO.  

In a January 2005 rating decision, the RO granted service 
connection for limitation of extension of the right knee and 
assigned an initial 20 percent evaluation, effective December 
30, 2004.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (2004).

As a final preliminary matter, as the Board pointed out in 
the December 2000 decision, the veteran withdrew his request 
to testify at a Board hearing.

The veteran's challenge to the effective date of service 
connection for a separate 20 percent rating for limitation of 
extension of the right knee is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has slight limitation of right knee flexion 
due to chronic and recurrent pain on motion on objective 
demonstration; however, even when pain is considered, the 
veteran's right knee flexion is not shown to result in 
functional loss consistent with or comparable to limitation 
of flexion of the right leg to 30 degrees.

2.  The medical evidence indicates that the veteran has 
moderate recurrent subluxation and lateral instability of the 
right knee; the preponderance of the evidence shows that he 
does not have severe right knee subluxation and lateral 
instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for limitation of flexion of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) 7104 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5256, 5260 (2004).

2.  The criteria for a 20 percent for right knee instability 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for higher separate evaluations for his limitation of flexion 
of the right knee and right knee instability, and that the 
requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

In this regard, the Board notes that the veteran and his 
representative have been afforded a Statement of the Case 
(SOC) and SSOCs that provided notice of the law and 
regulations, as well as the reasons and bases for the RO's 
determination.  By way of these documents, as well as the 
RO's March 2001, May 2004 and February 2005 "VCAA" letters, 
the Board's December 2002 development memorandum, the Board's 
March 2003 "VCAA" letter, and the September 2003 Board 
remand, VA carefully advised him of the information and 
evidence necessary to substantiate his claim.  Id.  

In light of the foregoing, the veteran was effectively 
furnished notice of the type of evidence that he needed to 
send to VA, as well as the types of evidence VA would assist 
him in obtaining, ensuring the essential fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. at 
119.  Indeed, not only has he responded promptly to VA's 
requests to identify any pertinent outstanding evidence, but 
he has reported that he has no further evidence to submit, 
affirmatively indicating that he understood the need to 
identify and submit any evidence in his knowledge and/or 
possession that might help substantiate his claims.  In 
addition, he has not asserted that he was prejudiced in any 
way by VA's development of this appeal.  See Mayfield, 
Pelegrini.  In fact, in June 2005 written argument, his 
representative noted that the development ordered by the 
Board in the September 2003 remand was completed.  Cf. 
Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the notices contained in VA's 
communications to the veteran, whether they were via letters, 
the SOC, the SSOCs, the RO rating actions, or the Board 
development memorandum and remand, when cobbled together, see 
Mayfield, substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying the evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 270 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 C.F.R. § 3.159(b) (the content of the notice requirement 
pertaining to "any evidence" in the claimant's possession 
or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder voluminous records of 
the veteran's private and VA treatment and evaluation for his 
right knee disability.  In addition, in November 1998, 
January 2000, August 2001, May 2002 and January 2005, the 
veteran was afforded formal VA joints examinations to assess 
the nature, extent and severity of the discrete 
manifestations of his right knee disability.  Further, his 
representative has had the opportunity to submit written 
argument in support of these claims.

In light of the foregoing, the Board concludes that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claims and that 
there is no prejudice to him by appellate consideration of 
the claims at this time, without another remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of his claims, or to give his 
representative another opportunity to present additional 
evidence and/or argument, because the essential fairness of 
the adjudication was maintained.  See Mayfield; see also 
Bernard v. Brown, supra.  In this case, the record on appeal 
demonstrates the futility of any further evidentiary 
development, and there is no possibility that additional 
assistance would aid him in substantiating his claims.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background

In a January 1987 rating decision, the RO granted service 
connection for residuals of a right knee injury and assigned 
an initial 10 percent rating under Diagnostic Code 5299-5024, 
effective November 13, 1986.  In July 1998, the veteran filed 
a claim for an increased rating for his right knee 
disability.

As noted above, during the course of this appeal, the veteran 
was afforded formal VA joints examinations in November 1998, 
January 2000, August 2001, May 2002 and January 2005.  In 
addition, he had right knee arthroscopy performed by VA in 
March 2002, and the operative report has been associated with 
the claims folder.  Further, in October 2003, he underwent a 
private evaluation of his right knee condition.  The record 
also contains voluminous VA outpatient treatment records.

The November 1998 VA examination report reflects that the 
veteran complained of having increasing pain, especially on 
activity.  The examiner indicated that the veteran was 
unemployed due to economic factors.  The veteran stated that 
he had chronic and recurrent pain since service and that he 
was no longer able to run.  In addition, he reported that 
most of his current jobs had been related to climbing stairs, 
which he indicated he could not do that very well.  He also 
stated that he had to walk slowly due to his right knee pain, 
which he treated with medications.  

The physical examination revealed that the veteran did not 
limp and that there was no swelling or any indication of 
inflammation.  The examiner described his range of motion as 
normal and reported that Allen and McMurray tests were 
normal.  X-ray study was negative for evidence of bony or 
joint abnormalities.  The diagnosis was "unremarkable 
physical examination."  

In January 2000, the veteran underwent another VA joints 
examination.  During the examination, the veteran complained 
right knee swelling and reported that his right knee gave way 
about one to two times per day.  He also stated that he 
suffered from chronic pain in the right knee, which was 
present all the time, and which was worse during the evening.  
The veteran stated that he treated the pain with massage and 
with medications, including Ibuprofen three times per day; he 
also indicated that he used a knee brace.  The veteran 
reported that he was employed as a construction worker, and 
that his job required lifting, that he was unable to sustain 
his job because of his right knee problems; as a consequence, 
he indicated that he was unemployed.  

The examination revealed no obvious right knee deformity, and 
the examiner reported that the veteran had passive flexion of 
up to 90 degrees, with pain at the last five degrees of 
movement.  He had active flexion to 140 degrees, which was 
accompanied by mild to moderate amount of pain.  The 
examination further disclosed that the anterior and  
posterior cruciate ligaments, as well as medial and lateral 
collateral ligaments, were normal.  A McMurray's test on the 
was negative, and X-rays showed evidence of mild degenerative 
arthritis.  The examiner diagnosed the veteran as having mild 
degenerative arthritis.

In addition, an August 1997 VA outpatient treatment record 
shows that the veteran was seen for complaints of right knee 
pain.  An evaluation revealed that there was no swelling, and 
the examiner indicated that his range of motion was good.  
When seen in November 1997, the veteran reported having right 
knee pain; however, X-rays disclosed no evidence of 
arthritis.  In May 1998, the veteran reported that the right 
knee was painful and that he used a brace.

As noted in the introduction, when this matter was initially 
before the Board in December 2000, the Board denied 
entitlement to a schedular evaluation in excess of 10 percent 
for his right knee pain with limitation of motion.  In that 
decision, the Board also determined that a separate 
compensable evaluation for right knee instability was not 
warranted; however, in light of the veteran's report that he 
was unable to work because of his right knee disability, the 
Board remanded the matter to the RO for consideration of an 
extraschedular rating.  As discussed above, in compliance 
with the Board's instruction, in June 2002, the RO determined 
that the case did not warrant referral to the Under Secretary 
for Benefits or to the Director of the Compensation and 
Pension Service for assignment of an extraschedular rating.

In further compliance with the Board's December 2000 remand 
instructions, in August 2001, the veteran was afforded 
another VA joints examination.  During the examination, the 
veteran complained that his right knee disability had 
worsened and that his right knee was giving out "a lot."  
He stated he had daily right knee pain that was aggravated by 
walking, standing and climbing stairs, and that he used rest, 
Ibuprofen and a knee brace to treat the condition.  In 
addition, he reported that he was only able to walk 20 to 30 
feet without pain.  The veteran added that his right knee 
disability had caused him significant employment problems.

The examiner indicated that since the veteran worked in 
construction, his right knee disability was productive of 
significant employment impairment.  He had right knee flexion 
to 90 degrees, with pain, and X-rays revealed that he had 
mild right knee arthritis with medial and lateral 
instability.

In March 2002, the veteran underwent right knee arthroscopy; 
the pre-operative diagnosis was internal derangement of the 
right knee.  The operative report reflects that the veteran 
had problems with the locking and buckling of his right knee 
for many years.  The post-operative assessment was partial 
tear of the anterior horn of the lateral meniscus with the 
loose meniscus along the partial tear of the anterior 
cruciate ligament with laxity.  

In April 2002, the veteran filed a new claim seeking a higher 
rating for his right knee disability, and in May 2002, he was 
afforded another formal VA joints examination.  At the outset 
of the report, the examiner noted the veteran's March 2002 
right knee arthroscopic surgery, which was performed due to 
recurrent effusion, and indicated that they found that he had 
a partial tear of the anterior cruciate ligament.  The 
examiner reported that prior to the surgery, the veteran 
complained of having instability and subluxation.

The examination revealed that the veteran had flexion to 105 
degrees, with pain on the end point of flexion.  He walked 
with a slight limp and exhibited slight laxity of the medial 
collateral ligament.  The cruciate ligaments were tight and 
intact and a McMurray's test was negative.  X-rays disclosed 
that he had degenerative joint disease in the medial 
compartment of the right knee, and the examiner diagnosed the 
veteran as having status post tear of the right anterior 
cruciate ligament and lateral meniscus.  He added that the 
veteran had loss of range of motion, but pointed out that he 
was still convalescing from the March 2002 and participating 
in physical therapy.

In an August 2002 report, a VA examiner indicated that due to 
his convalescence from his March 2002 right knee surgery, the 
veteran needed an additional four weeks to recuperate before 
returning to his employment.

In an October 2003 private evaluation report, Dr. O. Martin 
Franklin reported that despite his March 2002 right knee 
surgery, the veteran continued to complain of having right 
knee pain.  The physician reported that the veteran wore a 
stiff brace, which stabilized his right knee.  The 
examination revealed that the veteran exhibited right knee 
pain on examination, and had lateral laxity only with mild 
subpatellar grinding.  The examiner indicated that the 
veteran ambulated with a limp due to his knee and back pain.

In January 2005, the veteran was afforded another formal VA 
joints examination.  At the examination, the veteran reported 
having daily pain, which he estimated was an eight on a ten-
point scale.  He also complained of suffering from weakness, 
locking, fatigue and instability.  The veteran reported that 
his right knee problems were aggravated by prolonged walking 
or standing, as well as weather changes.  He stated that 
there were no "relieving factors."  The examiner noted that 
the veteran wore a right knee brace.  The veteran indicated 
that he was unemployed, and reported that if he had a 30-
minute job, because it was hard for him to get around, it 
would take him "half a day" to complete it because his knee 
gave out all the time.

The examination disclosed no right knee swelling.  There was, 
however, right knee tenderness.  The veteran had right knee 
flexion to 105 degrees, but on repetitive movement, his 
flexion was limited to 90 degrees with fatigue, tenderness, 
pain and weakness.  The examiner stated that Lachman and 
McMurray tests could not be performed due to the veteran's 
severe right knee pain.  The diagnosis was right knee torn 
anterior horn lateral meniscus and partial tear of the 
anterior cruciate ligament, "residuals still seen."

VA outpatient treatment records, dated from 1999 to 2003, are 
consistent with the complaints and findings noted above.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

A.  Limitation of flexion of the right knee

In this regard, the Board notes that 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
X-rays:  (1) when there is a compensable degree of limitation 
of motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.  Generally, when documented by X-rays, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray, is 
deemed to be limitation of motion and warrants the minimum 
compensable rating for the joint, even if there is no actual 
limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 
484, 488 (1991).

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable:  for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  

A review of the evidence shows that, during the course of 
this lengthy appeal, the veteran's right knee degenerative 
joint disease has been productive of considerable pain and 
significant functional impairment.  The Board reiterates, 
however, this manifestation of the veteran's service-
connected right knee disability is evaluated based on 
limitation of flexion due to pain.  

The evidence, both private and VA, discloses that, overall, 
the veteran's right knee flexion was found to be limited to 
as little as 90 degrees of motion at formal VA examinations 
conducted in January 2000, August 2001 and January 2005.  
Although that limitation of flexion is not of a level 
compensable under Diagnostic Code 5260, which requires that 
it be limited to 45 degrees, in light of the veteran's 
documented pain and functional impairment, as well as the 
mandate of 38 C.F.R. § 4.59 and the Court's decision in 
Lichtenfels,  as well as VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 
(1998), VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), and 
VAOPGCPREC 9-2004, the criteria for a separate 10 percent 
rating have been shown.  

The Board further finds, however, that because no more than 
slightly limited right knee flexion has been exhibited 
throughout this appeal, even considering that the veteran had 
significant functional loss due to pain, the preponderance of 
the evidence demonstrates that the criteria for a 20 percent 
have not been met.  In reaching this latter determination, 
the Board acknowledges that the veteran treats his right knee 
degenerative joint disease with pain medications and a knee 
brace.  That said, given the objective findings, there simply 
is no showing of disabling pain to such an extent as to 
indicate disability comparable to limitation of motion of the 
left leg to 30 degrees on flexion.

Finally, because the evidence shows that the veteran had 
limited, and painful range of motion, and thus does not 
suffer from right knee ankylosis, a higher rating under 
Diagnostic Codes 5256 is not available.

B.  Right knee instability

The veteran's right knee instability is currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Under this code, slight recurrent subluxation and 
lateral instability warrants a 10 percent evaluation.  A 20 
percent rating requires moderate instability, and a 30 
percent evaluation requires severe instability.  

After a careful review of the lay and medical evidence, the 
Board concludes that the evidence most closely approximates a 
finding that the veteran's right knee instability, overall, 
results in moderate residual subluxation and lateral 
instability, and that a separate 20 percent evaluation for 
the veteran's right knee instability is thus warranted.  

In reaching this determination, the Board points out that not 
only does the evidence show that the veteran has long had to 
wear a brace to treat his right knee instability, but the 
January 2005 VA examination report reflects that he reported 
that his right knee gave out "all the time."  Moreover, the 
examiner diagnosed him as having right knee torn anterior 
horn lateral meniscus and partial tear of the anterior 
cruciate ligament, "residuals still seen."  In addition, 
the October 2003 private evaluation report indicates that, 
despite wearing a stiff, rather than an elastic, brace, the 
veteran was found to have lateral laxity of his right knee.  
This conclusion is also consistent with the findings and 
conclusions contained in the August 2001 and April 2002 VA 
examination reports.  

The Board further finds, however, that the preponderance of 
the evidence is against a determination that the veteran's 
right knee instability more nearly approximates severe 
residual subluxation and lateral instability.  In this 
regard, the Board notes that despite his ligamentous laxity, 
although he wears knee brace, he does not require the benefit 
of a cane.  In addition, the veteran has not complained of 
having frequent falls.  As such, the Board finds that 
entitlement to a separate evaluation in excess of 20 percent 
for this discrete manifestation of the veteran's right knee 
disability is not warranted.

The Board reiterates that the evidence shows that the veteran 
suffers from chronic right knee pain and corresponding 
functional loss.  Because Diagnostic Code 5257, however, does 
not evaluate a disability based on limitation of motion due 
to pain, the DeLuca factors do not to apply to the evaluation 
of a service-connected knee disability under this diagnostic 
code.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); see 
also Spencer v. West, 13 Vet. App. 376, 382 (2000).  As such, 
an increased evaluation under Diagnostic Code 5257 is not 
warranted.

C.  Extraschedular consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that either the 
veteran's right knee limitation of flexion or his right knee 
instability reflect so exceptional or so unusual a disability 
picture as to warrant the assignment of evaluation higher 
than those indicated above on an extraschedular basis.  See 
38 C.F.R. § 3.321.  There is no showing that the disabilities 
result in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluations).  Indeed, 
although in August 2004 the RO granted service connection for 
lumbar strain with disc herniation at L3-L4 and assigned a 40 
percent rating for this condition, effective February 20, 
2003, the veteran has not again filed a TDIU claim.  Further, 
since the Board's December 2000 remand, the veteran's right 
knee disability has been increased from a single 10 percent 
rating to separate 20 percent evaluations for his right knee 
instability and limitation of extension of the right knee, 
respectively, as well as a separate 10 percent rating for 
right knee flexion.  In addition, other than his March 2002 
right knee surgery, neither the veteran's limitation of right 
knee flexion nor his right knee instability has been shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand any of the claims to the RO 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A separate evaluation in excess of 10 percent for limitation 
of flexion of the right knee is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 20 percent rating for right 
knee instability, is granted.


REMAND

As noted in the introduction, in a January 2005 rating 
decision, the RO granted service connection for limitation of 
extension of the veteran's right knee and assigned an initial 
20 percent rating under Diagnostic Code 5261, effective 
December 30, 2004.  Thereafter, in a March 2005 statement, 
the veteran pointed out that he had filed his claim for an 
increased rating in April 2002, and asserted that the 
effective date for the 20 percent rating, i.e., service 
connection, should be retroactive to his April 2002 claim.  
The Board accepts the veteran's March 2005 statement as a 
Notice of Disagreement (NOD) with the January 2005 rating 
decision; however, to date, the RO has not issued him an SOC 
with respect to this claim.  Under these circumstances, the 
Board has no discretion and is obliged to remand this issue 
to the RO for the issuance of an SOC.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).

In light of the foregoing, the Board is REMANDING this case 
for the following:

The RO must issue the veteran an SOC with 
respect to his claim of entitlement to an 
effective date prior to December 30, 
2004, for service connection for 
limitation of extension of the right 
knee, to include notification of the need 
to timely file a Substantive Appeal to 
perfect his appeal on this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


